Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	
	Claims 1-12 (Invention I) is drawn to a battery comprising: a housing; an electrical energy storage unit mounted inside the housing; and a battery control system electrically coupled to the electrical energy storage unit to control charge and discharge of the electrical energy storage unit.
	Claim 13-20 (Invention II) is drawn to a mobile platform comprising: a motor; and a battery configured to power the motor, the battery including: a housing; an electrical energy storage unit mounted inside the housing; and a battery control system electrically coupled to the electrical energy storage unit to control charge and discharge of the electrical energy storage unit.
The inventions are distinct, each from the other because of the following reasons:

In the instant case, 
(1) the combination of Claims 1-12 (Invention I) does not require the particulars of the subcombination as claimed (as italicized above) , and 
(2) the subcombination of Claims 13-20 (Invention II) has utility by itself such as “a mobile platform comprising: a motor; and a battery configured to power the motor” .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention:
the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Li Jiang on 3/26/2021 and a follow up email on 3/29/2021, a provisional election was made without traverse to prosecute the invention I (Claims 1-12).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 13-20 (Invention II) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eiji Kadouchi et al. (US 2005/0242782), hereinafter ‘Kadouchi’ in view of Robert A. Hess (US 2010/0198536), hereinafter ‘Hess’.
	
With regards to Claim 1, Kadouchi discloses a battery comprising: a housing (lid body 3, Fig.1); an electrical energy storage unit mounted inside the housing (battery group 1, Fig.1); and a battery control system (Controller 21, Fig.1) electrically coupled to the electrical energy storage unit to control charge and discharge of the electrical energy storage unit (Fig.1; The battery storing device of the present invention has an independent discharge circuit that is directly connected to the battery and can perform a discharge operation independently from a charge/discharge operation of a main circuit [0033]; a circuit control section for controlling the independent discharge circuit in response to the temperature detected by the temperature detector [0038]; also, in [0150), the battery control system (independent discharge circuit [0033]) including one or more processors (the temperature inside the battery storing section decreases, can perform the discharge operation [0034]; the independent discharge circuit has at least a PTC device [0036]; PTC device 17 can automatically stop the discharge [0081], i.e. a processor is implied, added by examiner); and automatically discharge the battery to a safe state in response to determining that the battery is damaged or abnormal (when it is left in low temperature environment for a long time and the temperature inside the battery storing section decreases, can perform the discharge operation [0034]; a circuit control section for controlling the independent discharge circuit in response to the temperature detected by the temperature detector [0038]; When the battery is left for a 
Kadouchi also discloses that when high output is continued for a long time, temperatures in the battery and the battery storing box rapidly increase [0024] while disclosing that the output is a power output characteristic [0006, 0008, 0010, 0017, 0064, 0075, 0139, 0146, etc.] 
Kadouchi also discloses determining whether the battery is being damaged or becoming abnormal according to the one or more electrical parameters of the battery (When high output is continued for a long time, temperatures in the battery and the battery is being damaged or becoming abnormal, added by examiner.
However, Kadouchi does not explicitly disclose the battery control system including one or more processors configured to: obtaining one or more electrical parameters of the battery in a storage state; determine whether the battery is damaged or abnormal according to the one or more electrical parameters of the battery.
Hess discloses the battery control system including one or more processors (estimator 100, Fig.1; the invention can also be embodied in a computer program product [0063]) configured to: obtaining one or more electrical parameters of the battery (voltage and current sensor module 110, Fig.1; estimating a state of health (SOH) of one or more batteries [0019]) in a storage state (A Blue Monday condition is a situation where a traction battery sits idle for an extended period of time and shows a degraded status upon conventional assessment techniques [0011]); determine whether the battery is damaged or abnormal according to the one or more electrical parameters of the battery (Blue Monday detector module 130 determines whether a particular battery has failed or is in no worse than a Blue Monday condition by comparing a predetermined resistance threshold to a calculated SOH [0033]; if the calculated SOH is greater than the predetermined critical resistance threshold, then one or more of the batteries has failed [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess to obtain one or more electrical parameters of the battery in a storage state and determine whether the battery is damaged or abnormal according to the one or more electrical parameters of 

With regards to Claim 2, Kadouchi in view of Hess discloses the claimed invention as discussed in Claim 1.
Hess discloses a data collector communicatively coupled to the one or more processors and configured to: collect the one or more electrical parameters of the battery in the storage state; and send the one or more electrical parameters to the one or more processors (The battery storing device of the present invention has a temperature detector for detecting the temperature inside the battery storing section and a circuit control section for controlling the independent discharge circuit in response to the temperature detected by the temperature detector [0038]).
In addition, Hess discloses a data collector (110, Fig.1) communicatively coupled to the one or more processors and configured to: collect the one or more electrical parameters of the battery in the storage state; and send the one or more electrical parameters to the one or more processors (Fig.1; Fig.2; [0055]).

With regards to Claim 3, Kadouchi in view of Hess discloses the claimed limitations as discussed above in Claim 1.

Claim 4, Kadouchi in view of Hess discloses the claimed limitations as discussed above in Claim 1.

In addition, Hess discloses obtaining change information of the one or more electrical parameters of the battery according to the one or more electrical parameters of the battery; and determine whether the battery is damaged or abnormal according to the change information of the one or more electrical parameters of the battery (Shorted cell detector module 140 determines if a peak open circuit voltage (OCV) value from a histogram of the open circuit voltage is outside a predetermined nominal range, and if the peak OCV is outside the normal range then the battery has a shorted celled. The state of charge estimator 150 determines that if an estimated open circuit voltage is below a predetermined nominal value, then the battery is degraded [0033]) and as also discussed in Claim 1.

With regards to Claim 5, Kadouchi in view of Hess discloses the claimed limitations as discussed above in Claim 1.
In addition, Hess discloses the change information of the one or more electrical parameters of the battery includes at least one of a voltage change rate of the battery, a voltage change rate of the electrical energy storage unit, a state of charge (SoC) change rate of the battery, an SoC difference of the battery, a voltage difference of the battery, or a voltage difference between the electrical energy storage unit and another electrical energy storage unit of the battery (estimating an open circuit voltage (OCV) of the one or more batteries as a function of a predetermined state of charge and .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, and further in view of Daniel Yerkovich (US 5983137), hereinafter ‘Yerkovich’.

With regards to Claim 6 and 7, Kadouchi in view of Hess discloses the claimed limitations as discussed above in Claim 5.

However, Kadouchi does not explicitly disclose determining that the battery as in a normal working state in response to determining that the voltage change rate of the battery is less than a change-rate threshold (Claim 6) and obtaining a voltage of the electrical energy storage unit of the battery in response to determining that the voltage change rate of the battery is greater than or equal to a change-rate threshold; and determine whether the battery is damaged or abnormal according to the voltage of the electrical energy storage unit and the voltage change rate of the battery (Claim 8).
Yerkovich discloses comparing the voltage change rate with a threshold indicating battery state (A voltage or rate of change in voltage across the battery pack is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, and further in view of Yerkovich to determine the battery condition (for example, normal working state or abnormal working state) by comparing the voltage change rate with a threshold and determining an abnormal working state if the change-rate threshold is equal/greater than a change-rate threshold (When the monitoring system detects a voltage change or rate of voltage change across the battery pack that is greater than a threshold value, the monitoring system alerts an operator that the battery pack is nearly depleted, Yerkovich, Col.3, Lines 18-22) or, alternatively (predictably), determining a battery normal working state when the change rate is less than a change-rate threshold.

With regards to Claim 8, Kadouchi in view of Hess, and further in view of Yerkovich discloses the claimed invention as discussed above in Claim 7.
However, Kadouchi does not explicitly disclose determining the battery as in a normal working state in response to determining that the voltage of the electrical energy storage unit is less than a first voltage threshold.
Yerkovich discloses voltage thresholds as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, and further in view of Yerkovich to determine the battery state in response to comparing the voltage to . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, and further in view of Bernhard Springer et al.  (US 2017/0018821), hereinafter ‘Springer’.
Kadouchi in view of Hess discloses the claimed limitations as discussed above in Claim 1.
Kadouchi discloses a self-discharge mode ([0007]; [0081]).
However, Kadouchi does not explicitly disclose the one or more electrical parameters of the battery include a self-discharge current; and the one or more processors are further configured to: determine the battery as being damaged or abnormal in response to determining that the self-discharge current is greater than or equal to a current threshold; or determine the battery as in a normal working state in response to determining that the self-discharge current is less than the current threshold. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, and further in view of Springer that the one or more electrical parameters of the battery would include a self-discharge current as an indication of an abnormal battery state ( Battery cells which have high self-discharging currents are designated as potentially hazardous battery cells, Springer [0015]) while determining that the battery as being damaged or abnormal in response to determining that the self-discharge current is greater than or equal to a current threshold as known in the art and discussed above in Springer. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, and further in view of Akihiko Hudo et al.  (US 8928282), hereinafter ‘Hudo’.

With regards to Claim 10, Kadouchi in view of Hess discloses the claimed invention as discussed above in Claim 1.

Hudo discloses the one or more electrical parameters of the battery include a self-discharge current; and the one or more processors are further configured to: obtain a battery capacity and a state of charge (SoC) change rate of the battery; and obtain the self-discharge current according to the battery capacity and the SoC change rate of the battery (the self-discharge current of the cell is calculated based on a rated capacity of the cell and on a rate of change in a State of Charge (SOC) of the cell due to self-discharge, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, and further in view of Hudo that the one or more electrical parameters of the battery include a self-discharge current as discussed in Hudo and also as known in the art as discussed in Claim 9; and obtain a battery capacity and a state of charge (SoC) change rate of the battery; and obtain the self-discharge current according to the battery capacity and the SoC change rate of the battery due to the current dependency on battery capacity and SoC as known in the art and discussed in Hudo (Figs. 6, 7; Col.1, Lines 52-56; Equation 3).

Claim 11, Kadouchi in view of Hess, and Hudo discloses the claimed limitations as discussed above in Claim 10.
In addition, Hudo discloses that the self-discharge current is proportional to a product of the SoC change rate of the battery and the battery capacity (Equation 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, and further in view of Ben Kearns et al.  (US 2014/0088781), hereinafter ‘Kearns’.

With regards to Claim 12, Kadouchi in view of Hess discloses the claimed invention as discussed above in Claim 1.
However, Kadouchi does not explicitly disclose the safe state includes at least one of a state in which a state of charge (SoC) of the battery is less than a preset SoC or a state in which a voltage of the battery is less than a preset voltage.
Hudo discloses a preset SoC (the power control strategy can be adjusted if the battery state-of-charge moves outside a predetermined safe state-of-charge level [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, and further in view of Kearns that the safe state includes at least one of a state in which a state of charge (SoC) of the battery is less than a preset SoC that would indicate a safe state as known in the art and discussed in Kearns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863